internal_revenue_service department of the treasury washington dc number release date index no person to contact telephone number refer reply to cc p si -- plr-116881-00 date date legend taxpayer city state state project gp1 gp2 gp3 lp member lp1 lp2 address addresses plr-116881-00 owner agency counties a b c d e f g h j k l m n o p q dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling that will waive for project buildings the 10-year holding_period requirement for existing buildings of sec_42 of the internal_revenue_code under authority of the exception for the acquisition of certain federally-assisted buildings provided in sec_42 the internal_revenue_service office that will have examination jurisdiction over the taxpayer and its subsidiaries is located in city the relevant facts as represented in these submissions are set forth below plr-116881-00 facts taxpayer is a limited_partnership organized on a under the laws of state the sole business_purpose of taxpayer is redeveloping and operating project a e building project with f total units located at address the specific addresses for each building in project are addresses project is currently receiving q units of assistance under sec_515 of the housing act of taxpayer is comprised of gp1 a b general_partner gp2 a c general_partner and lp a d limited_partner gp1 which is a state limited_liability corporation is comprised of member gp1’s sole member taxpayer entered into a binding contract with owner on l to purchase project on g owner is a state limited_partnership with gp3 as its general_partner at the time of the proposed acquisition on g owner’s outstanding loan on project will be dollar_figurem this loan is secured_by a mortgage held by the united_states department of agriculture-- rural development usda-rd as part of the purchase_price for project taxpayer will fully assume this mortgage further consideration paid_by taxpayer for project will be dollar_figuren with the total purchase_price of project being dollar_figureo project buildings were initially placed_in_service by owner before k more than years later on h lp1 a limited_partner of owner sold its entire j limited_partnership_interest to lp2 this sale resulted in a technical_termination of owner and new placed_in_service dates for project buildings after the technical_termination owner continued to own and operate project in partnership form taxpayer intends to qualify project buildings for the acquisition credit under sec_42 since the interval between when the project buildings were last placed_in_service on h and expected date_of_acquisition by taxpayer is less than years taxpayer has failed to meet the 10-year holding_period requirement of sec_42 for existing buildings taxpayer has submitted this request for a waiver of the holding_period requirement under the authority of the exception granted by sec_42 and sec_1_42-2 of the income_tax regulations in a letter to the internal_revenue_service from the office of multi-family housing at usda-rd dated p the usda-rd stated that it has reviewed the financial condition of project and has designated project as a troubled project based on a determination that it has a history of financial distress and mortgage default and that usda-rd would support the issuance of a waiver under sec_42 for project taxpayer has made the following representations and certifications concerning project that it will acquire project by purchase as defined under sec_179 and as further restricted by sec_42 plr-116881-00 that there have been no nonqualified substantial improvements as defined in sec_42 to any of the project buildings since k that the buildings in project were not previously placed_in_service by taxpayer or by a person who was a related_person as defined in sec_42 to taxpayer at the time the buildings were last placed_in_service that to the best of taxpayer’s knowledge no prior owner of project was allowed a sec_42 low-income_housing_credit that as of the date of taxpayer’s application the buildings in project are federally-assisted buildings as defined in sec_1_42-2 and that as of the date of taxpayer’s application federal mortgage funds for project were at risk within the meaning of sec_1_42-2 ruling requested taxpayer requests the service to waive for the buildings in project the 10-year holding_period requirement for existing buildings of sec_42 under authority of the exception for the acquisition of certain federally-assisted buildings provided in sec_42 law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 for an existing_building to qualify for the 30-percent present_value housing tax_credit sec_42 requires there be a period of at least years between the date of the building's acquisition by the taxpayer and the later of the date of the building was last placed_in_service or the date of most recent nonqualified_substantial_improvement of the building sec_42 provides an exception to the 10-year holding_period requirement of sec_42 it states that a waiver may be granted for a federally_assisted_building if the secretary determines that the waiver is necessary-- plr-116881-00 i to avert an assignment of the mortgage secured_by property in the project of which such building is a part to the department of housing and urban development or the farmers home administration now usda-rd or ii to avert a claim against a federal mortgage_insurance fund or such department or administration with respect to a mortgage which is so secured sec_42 defines the term federally-assisted_building as including any building that is substantially assisted financed or operated under i section of the united_states housing act of ii sec_221 or of the national housing act or iii sec_515 of the housing act of as such acts are in effect on the date of enactment of the tax_reform_act_of_1986 date sec_1_42-2 contains requirements that must be satisfied before the secretary will grant the waiver referred to in sec_42 taxpayer represents that it is in compliance with these requirements based solely upon the above facts taxpayer's representations and the representations of usda-rd we have determined that the buildings in the project are federally-assisted buildings within the meaning of sec_42 and are eligible for the waiver granted under sec_42 therefore we rule as follows the 10-year holding_period requirement of sec_42 is waived for taxpayer’s acquisition of project buildings no opinion is expressed or implied regarding whether taxpayer's costs of acquisition and rehabilitation of the buildings in project will qualify otherwise for the low- income housing_credit under sec_42 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be filed with the federal_income_tax return for taxpayer and the respective partners of taxpayer for the taxable_year the form_8609 low-income_housing_credit allocation certification for each building in project is first filed sincerely yours harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy cc
